DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bleiweiss (US 2019/0,205,737).

	Referring to claims 1, 10, 18 and 21, Bleiweiss discloses a system (fig. 1, data processing system 100) comprising:
	a graphic processing unit (fig. 1, graphics processor 108) that processes data (fig. 1, data 122) to train a deep neural network (fig. 18, training frame work 1804; para.0152, GPGPU training DNN); and
	a central processing unit memory (fig. 1, memory device 120) that stores a portion of the data (fig. 1, data 122; fig. 18, dataset 1802/1812) to train the deep neural network (fig. 18, trained neural network 1808), 
wherein the graphics processing unit provides input data for a layer (fig. 17, input layer 1702; fig. 16B, input to convolution layer 1612) from a set of layers (fig. 17, layers; fig. 16A, convolution layers 1604/1606, connected layers 1608) for the deep neural network to the central processing unit memory (fig. 1, memory 120), 
during a forward pass process (paras.231-233, forward pass; fig. 26, forward propagation) of the deep neural network that traverses through the set of layers (fig. 17, layers; fig. 16A, convolution layers 1604/1606, connected layers 1608) for the deep neural network from a first layer (fig. 16B, convolution layer 1614) of the set of layers to a last layer (fig. 16B, next layer 1622; fig. 17, output layer 1706) of the set of layers that provides a set of outputs (fig. 17, y at output layer 1706) for the deep neural network.

As to claims 2, 11, 19, 22 and 24-25, Bleiweiss discloses the system of claim 1, wherein a central processing unit (fig. 1, processor cores 107) associated with the central processing unit memory provides the input data to the graphics processing unit, during a backward pass process (paras.231-233, backward pass; fig. 26, backward propagation) of the deep neural network that traverses through the set of layers for the deep neural network from the last layer of the set of layers to the first layer of the set of layers (para.0220, backward pass; fig. 17, feedback 1705; para.0178, memory of previous states).
As to claims 3, 12 and 23, Bleiweiss discloses the system of claim 1, wherein the graphics processing unit stores output data from the layer of the deep neural network in a memory (fig. 10, memory 1050) associated with the graphics processing unit, during the forward pass process.

As to claims 4 and 13, Bleiweiss discloses the system of claim 1, wherein the graphics processing unit provides gradient data (para.0233, gradient computes) from a layer (fig. 17, layers 1702/1704/1706) of the deep neural network to the central processing unit memory, during a backward pass process (paras.0233-234, back-propagation) of the deep neural network.

As to claims 5 and 14, Bleiweiss discloses the system of claim 1, wherein the graphics processing unit processing unit receives parameter data (figs.25-26, weight data) for a layer (fig. 17, layers 1702/1704/1706) of the deep neural network from the central processing unit memory, during a backward pass process (paras.0233-0234, back-propagation) of the deep neural network.

As to claims 6, 15 and 20, Bleiweiss discloses the system of claim 1, wherein the graphics processing unit provides the input data to the central processing unit memory via a compression scheme (para.0242, data compression to improve efficiency).
As to claims 7 and 16, Bleiweiss discloses the system of claim 1, wherein the graphics processing unit provides the input data to the central processing unit memory via a half-precision floating-point format (para.0243, variable precision math operations).

As to claim 8, Bleiweiss discloses the system of claim 1, wherein the graphics processing unit is coupled to the central processing unit memory via a serial multi-lane communication link (para.0288, PCIe).

As to claims 9 and 17, Bleiweiss discloses the system of claim 1, wherein the central processing unit memory stores the portion of the data (fig. 1, memory device 120) to facilitate improved processing performance for the graphics processing unit.

Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US10,282,809 discloses CPU/GPU based neural network processing system.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182